Title: From George Washington to William Livingston, 19 February 1780
From: Washington, George
To: Livingston, William


          
            Sir,
            [Morristown] 19 Feby 1780
          
          I have just received a letter from Mr Symmes one of the Supreme Judges of this state transmitting me a copy of a letter of the 14th instant ⟨to⟩ the Honorable the House of Assembly, on the subject of complaints made to him by soldiers in the Continental army of their being detained in service beyond the period for which they were engaged, and recommending the speedy direction and inquiry of the Legislature into the matter.
          I doubt not Mr Symmes took this step from commendable motives, but I think it my duty to apprize your Excellency, that a compliance with his recommendation could not fail to be attended with the most pernicious consequences. The true source of the discontents he speaks of is a dissimilarity in the terms of inlistment for the army. Those soldiers who are truly engaged for the war, are dissatisfied at seeing others, many of whom have receive⟨d⟩ equal some greater emoluments, returning home and having it in their power to obtain new bounties and new encouragements for their services while they held to their original engagements are deprived of these privileges. They therefore frequently deny their being inlisted for the war and make a variety of pretences to extricate themselves—Frequent applications have been made to me and inquiries have taken place in consequence; but in almost every instance it has been found, that either the complaints have been intirely groundless, or too weakly supported to justify the discharge of the men. The cases most in their favour, which sometimes occur are these—The original inlistments have been lost—officers resigning or dismissed the

service have given certificates of their being engaged for limited periods—but where these certificates are found to clash with the constant returns and muster-rolls of the regiment, which are certainly much more authentic criterions, they are disregarded. The circumstance mentioned by Mr Symmes, of officers on their resignation or discharge turning over their men on oath to the succeeding officers is founded on misinformation for no such custom prevails in the army. The evil proceeds in a great measure from the reverse of this cause—the one I have mentioned above—It is probable enough, from the difficulty in ascertaining the fact in particular cases, that some men may be injured—But I verily believe the instances are rare, and that in general all possible justice is done to the men in this respect. I am at least conscious that I have uniformly cultivated this spirit in the officers and discountenanced the contrary.
          I shall give Your Excellency an example which will serve to confirm the representation I have made—The Pensylvania soldiers from the commencement were almost universally engaged for the war—When they saw the Eastern levies in the beginning of last campaign who had received enormous bounties (many a thousand pound & upward, for a few months[)]—they began to compare situations to murmur and to dispute their engagements. To remove these discontents Congress, at my instance, were pleased to order a gratuity of 100 dollars to all men inlisted for the war previous to the 23d of Jany 1779—The intention of this gratuity was clearly explained—the men received it and gave receipts expressive of that intention. They begin now to revive their former dissatisfactio⟨n⟩ and many desertions have taken place in consequence—so unreasonable are they, or rather so fatal is the influence of that system of short inlistments, which in the first period of the war laid the foundation of all our subsequent misfortunes.
          From this view of the subject I flatter myself you will readily perceive the inexpediency of the state interposing in the affair. Such countenance to the disposition now prevailing would soon—make it epidemical. New pretenders would immediately start up in every line—new expectations, hopes, and reasonings would be excited. the discontent would become general and our military system would be nearly unhinged—Instead of

gratifying the ill-humour of the men by a mark of extraordinary attention, decisive measures to suppress it will in my opinion be most consistent with justice to the public and sound policy; I confine my remarks to the inexpediency of an interference by the legislature of this state. Your Excellency’s discernment will suggest other considerations which are of so delicate a nature that I shall decline particularising them. I shall only add that I have the fullest confidence the legislature will act with perfect wisdom and propriety upon the occasion, and that I have the honor to be with the highest respect & esteem—Yr Excellys Most Obedt & humble servt.
        